Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to amendment filed on 05/10/2022.
Claims 1 – 2, 7, 10 – 14 and 16 – 21 are amended.
Claims 5 and 15 are cancelled.
Claims 1 – 4, 6 – 14 and 16 – 21 are pending.


EXAMINER’S NOTE
Examiner has withdrawn claim interpretation under 112(f) mentioned in previous office action.
In response to applicant’s amendments to claims 2, 12 and 14, examiner has withdrawn claim objection mentioned in previous office action.
In response to applicant’s amendments to claims 18 – 20, examiner has withdrawn claim rejection under 35 U.S.C. 112(b).


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant added new limitation in currently amended claim 1. Therefore, a new ground of rejection has been made by the examiner in view of Li et al. (US  2020/0244587 A1), Martin et al. (US 7,453,878 B1) and Ziegler (US 2011/0075555 A1).
Applicant argued on page 3, paragraph 4 of the Remarks that “The Office cites Ziegler and Dan for teaching various features of one or more dependent claims. Applicant submits that Ziegler and Dan do not cure the deficiencies of Li and Martin with respect to the features of the amended independent claims”. According to applicant’s remark, Ziegler does not teach the new limitation of the currently amended independent claims.
Examiner respectfully disagrees with applicant’s argument and comments. Ziegler teaches in Fig.1A, a network device (fabric chip 30) connected between two or more endpoints (¶ [0027], Fabric chip 30 is operatively coupled to node chip 10, node chip 20, node chip 40, and node chip 50) in a network (network system 100). Ziegler also teaches that Backplane fabric and nodes of system 100 are generally configured to switch packets from ingress node to an egress node (¶ [0018]) and a Switch fabric 32 is configured to forward packets from a fabric ingress port to a fabric egress port of switch fabric 32 (¶ [0027]). Here, transfer of packets is a collective communication primitive, wherein the node chips are the endpoints. Ziegler further teaches, a packet includes data that moves between the same or different nodes across the fabric and is regulated by the credit-based flow control (¶ [0018]) and Fabric chip 30 includes a credit manager 31 which is configured to validate one or more credit flows as a producer and/or consumer; In credit flow, fabric chip 30 is at the receiving end of the communication channel between node chip 10 and fabric chip 30 (¶ [0029]). Here, credit based flow control is a computation operation between the fabric chip (i.e. network device) and the endpoints. The computation is based on a plurality of received credits/ values. Therefore, Ziegler teaches the new limitations and combination of Li,  Martin and Ziegler teaches all the limitations of the currently amended independent claim 1. 
Independent claims 10, 18 and 21 recite similar limitations as claim 1; therefore, same rationale applies to them.  Accordingly, examiner respectfully disagrees with all the arguments filed by the applicant. Arguments/ remarks are replied in detailed in the rejection section.
Finally, examiner would like to cite additional prior arts that also disclose data packet transfer between a network device and two or more endpoints in a network.
US 2011/0110377 A1; and 
US 2019/0052659 A1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 5 – 6, 7, 9 – 13, 15 – 16 and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Li hereinafter referred to Li) (US  2020/0244587 A1) in view of Martin et al. (Martin hereinafter referred to Martin) (US 7,453,878 B1) and further in view of Ziegler (US 2011/0075555 A1).

(Currently Amended) Regarding claim 1, Li teaches a method for allocating credits (Title, RING BUS AND CREDIT ALLOCATION METHOD) to a requesting entity (Fig.1 and [0007], master module corresponding to the node identity has a credit request. Therefore, the master module is a requesting entity) that enable one or more collective communication primitives ([0007], The credit allocation method; a credit signal by slave module; credit signal according to an injection table or a state table; transmitting the credit signal to the master module corresponding to the node identity through a ring path according to the node identity by the slave module. Here, collective communication is performed between the slave module and a master module), the method comprising: 
receiving, at a wave controller of an endpoint, a credit request (Fig.1 and [0027], slave module 110 receive a credit request signal provided by the one of the master modules 120_1-120_N. Here, slave module is a wave controller of an endpoint) for one or more credits to be allocated to the requesting entity ([0027], the credit allocation method correctly and fairly allocates the credit); 
allocating, by the wave controller, a counter configured to count (Fig.1 and [0019], slave module 110 includes a counter and a pointer to sequentially point the node ID of the credit signal CS to the IDs in the injection table 111 or the state table 112); and 
transmitting the one or more credits to the requesting entity (Fig.1 and [0033], the slave module 110 correctly and fairly allocates the credit of the credit signal to the master modules 120_1-120_N. Therefore, one or more credits are transmitted to the requesting entity).
Li does not specifically teach
a wave to be injected into a network,
count a number of responses corresponding to the one or more collective communication primitives received by the endpoint;
wherein each collective communication primitive comprises a data packet that specifies an in-network operation.
However, Martin teaches (Title, System And Method For Ordering Of Data Transferred Over Multiple Channels) 
a method that enable one or more collective communication primitives for a wave to be injected into a network (Fig.1 and Col.2: Line 24 – 29, Data packets are transferred over multiple request channels 14 through a network 16 to a destination 18. Destination 18 processes the data packets received over multiple request channels 14 and provides appropriate response packets to source 12 over multiple response channels 20 through network 16. Here, the process of data transfer is a collective communication primitives for a wave (i.e. a plurality of communications) to be injected into a network 16), the method comprising:
allocating, by the wave controller (Fig.2, request channel controller 22), a counter (Fig.2, credit counter unit 28) configured to count a number of responses corresponding to the one or more collective communication primitives received by the endpoint (Fig.2 and Col.2: Line 63 – 65, data source provides data in packet form for transfer by source request channel controller 22; Col.3: Line 13 – 15, credit counter unit 28 indicate that a credit was used in transferring the data packet over the selected one of the multiple request channels 14; Col.3: Line 19 – 24, Credit counter unit 28 provides a flow control indication to the data source to control the amount of data provided by the data source; As long as the number of credits is above a desired threshold value, the flow control indication informs the data source that it continues to provide data. Here, Credit counter unit 28 works as a counter in the source 12/ endpoint and transferring of the data packet is considered as responses corresponding collective communication primitives. Therefore, the counter counts number of responses corresponding to the one or more collective communication primitives and the request channel controller 22/ wave controller provides/ allocates data packets);
wherein each collective communication primitive comprises a data packet that specifies an in-network operation (as mentioned above, transferring of the data packet is considered as collective communication primitives. Regarding Fig.1, data packets are transferred between source and destination via network; therefore, each collective communication primitive comprises a data packet that specifies an in-network operation).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Li as mentioned above and further incorporate the teaching of Martin. The motivation for doing so would have been to provide a system and method for ordering data transferred over multiple channels that substantially eliminate or greatly reduce disadvantages and problems associated with conventional data transfer techniques (Martin, Col.1: Line 43 – 47 and 56 – 65).
The combination of Li and Martin does not specifically teach
the in-network operation comprises a computation performed in a network device connected between two or more endpoints in the network, and the computation is based on a plurality of values received from at least two of the two or more endpoints.
However, Ziegler teaches (Abstract, A credit-based method for controlling data communications in a computer system)
wherein each collective communication primitive comprises a data packet that specifies an in-network operation (Fig.1A and [0018], Backplane fabric and nodes of system 100 are generally configured to switch packets from ingress node to an egress node. Here, transfer of packets is a collective communication primitive), the in-network operation comprises a computation performed in a network device  (Fig.1A, fabric chip 30) connected between two or more endpoints (Fig.1A and [0027], Fabric chip 30 is operatively coupled to node chip 10, node chip 20, node chip 40, and node chip 50; Switch fabric 32 is configured to forward packets from a fabric ingress port to a fabric egress port of switch fabric 32.. Here, node chips are considered as endpoints) in the network (Fig.1A, network system 100), and the computation is based on a plurality of values received from at least two of the two or more endpoints (Fig.1A and [0018], a packet includes data that moves between the same or different nodes across the fabric and is regulated by the credit-based flow control; this includes network data packets. [0029], Fabric chip 30 includes a credit manager 31 which is configured to validate one or more credit flows as a producer and/or consumer; In credit flow, fabric chip 30 is at the receiving end of the communication channel between node chip 10 and fabric chip 30. Here, credit based flow control is a computation operation between the fabric chip/ network device and the endpoints. The computation is based on a plurality of received credits/ values).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Li and Martin as mentioned above and further incorporate the teaching of Ziegler. The motivation for doing so would have been to provide a credit-based method for controlling data communications that detect errors interfering with credit-based flow control in a timely manner by consistency checking for the credit-based flow, and doing so without impacting the normal operation of the flow in a communication channel (Ziegler, Abstract and [0014]).

(Currently Amended) Regarding claim 7, combination of Li,  Martin and Ziegler teaches all the features with respect to claim 1 as outlined above.
Li does not specifically teach
wherein the requesting entity is an offload engine connected to a network on chip (NoC), the endpoint further comprising one or more processing cores and a memory subsystem, and wherein the offload engine generates the one or more collective communication primitives and injects the one or more collective communication primitives to the network via the NoC.
However, Martin teaches 
wherein the requesting entity is an offload engine (Fig.2 and Col.3: Line 19 – 24, Credit counter unit 28 provides a flow control indication to the data source to control the amount of data provided by the data source; As long as the number of credits is above a desired threshold value, the flow control indication informs the data source that it continues to provide data. Here, the data source works as an offload engine as it controls the flow of data packets. Col.3: Line 15 – 17, Credit counter unit 28 is initialized with a number of credits by a reset signal from the data source. Since, the data source/ offload engine initialize credits; therefore, it is obvious to consider the offload engine as a demanding/ requesting entity) connected to a network on chip (NoC) (Fig.2, source 12 is considered as a NoC, as it comprises different processing/ control units), the endpoint further comprising one or more processing cores and a memory subsystem (Fig.2, source 12 further comprises sequence number unit 24 (Fig.3) and response channel controller 26 (i.e. one or more processing cores and a memory subsystem)), and wherein the offload engine generates the one or more collective communication primitives and injects the one or more collective communication primitives to the network via the NoC (Col.3: Line 17 – 19, Credit counter unit 28 is initialized with a number of credits by a reset signal from the data source. The number of credits is decremented after transfer of each data packet from source request channel controller 22. Col.3: Line 24 – 27, If the number of credits falls below the desired threshold value, the flow control indication informs the data source to cease providing data until the desired threshold value is again exceeded. Therefore, data source/ offload engine generates and inject the one or more collective communication primitives), and wherein the offload engine is a hardware unit  (Fig.2 and Col.2: Line 30 – 31, source 12 is a node with one or more processors generating data packets) that includes at least one counter storing a credit value (Fig.2, credit counter unit 28. Col. 3; Line 15 – 16, Credit counter unit 28 is initialized with a number of credits by a reset signal from the data source; The number of credits is decremented after transfer of each data packet from source request channel controller 22. Therefore, the counter 28 stores credit value).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Li,  Martin and Ziegler as mentioned claim 1 and further incorporate the teaching of Martin. The motivation for doing so would have been to provide a system and method for ordering data transferred over multiple channels that substantially eliminate or greatly reduce disadvantages and problems associated with conventional data transfer techniques (Martin, Col.1: Line 43 – 47 and 56 – 65).

(Original) Regarding claim 9, combination of Li,  Martin and Ziegler teaches all the features with respect to claim 1 as outlined above.
Li does not specifically teach
wherein the requesting entity is configured to prevent injection of a second wave of one or more additional collective communication primitives into the network until at least one or more additional credits are received from the wave controller.
However, Martin teaches 
wherein prevent injection of a second wave of one or more additional collective communication primitives into the network until at least one or more additional credits are received (Col.3: Line 17 – 19, Credit counter unit 28 is initialized with a number of credits by a reset signal from the data source. The number of credits is decremented after transfer of each data packet from source request channel controller 22. Col.3: Line 24 – 27, If the number of credits falls below the desired threshold value, the flow control indication informs the data source to cease providing data until the desired threshold value is again exceeded. Therefore, injection of a second wave of one or more additional collective communication primitives into the network is prevented).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Li,  Martin and Ziegler as mentioned claim 1 and further incorporate the teaching of Martin. The motivation for doing so would have been to provide a system and method for ordering data transferred over multiple channels that substantially eliminate or greatly reduce disadvantages and problems associated with conventional data transfer techniques (Martin, Col.1: Line 43 – 47 and 56 – 65).

(Currently Amended) Regarding claim 10, Li teaches (Title, RING BUS AND CREDIT ALLOCATION METHOD) an apparatus (Fig.1, slave module) configured to generate collective communication primitives ([0007], The credit allocation method; a credit signal by slave module; credit signal according to an injection table or a state table; transmitting the credit signal to the master module corresponding to the node identity through a ring path according to the node identity by the slave module. Here, collective communication is generated by the slave module as it generates and transmits the credit signal),
receive a credit request (Fig.1 and [0027], slave module 110 receive a credit request signal provided by the one of the master modules 120_1-120_N) for one or more credits to be allocated to the requesting entity (Fig.1 and [0007], master module corresponding to the node identity has a credit request. Therefore, the master module is a requesting entity; [0027], the credit allocation method correctly and fairly allocates the credit), wherein the one or more credits enable one or more collective communication primitives (as mentioned above, collective communication is performed between the slave module and a master module because of the credit signal); 
allocate a counter configured to count (Fig.1 and [0019], slave module 110 includes a counter and a pointer to sequentially point the node ID of the credit signal CS to the IDs in the injection table 111 or the state table 112); and 
transmit the one or more credits to the requesting entity (Fig.1 and [0033], the slave module 110 correctly and fairly allocates the credit of the credit signal to the master modules 120_1-120_N. Therefore, one or more credits are transmitted to the requesting entity).
Li does not specifically teach
collective communication primitives for performing computations in a network, the apparatus comprising: 
a network interface; and 
a wave controller connected to the network interface and configured to:
a wave to be injected into the network via the network interface,
count a number of responses corresponding to the one or more collective communication primitives received from the network via the network interface;
wherein each collective communication primitive comprises a data packet that specifies an in-network operation.
However, Martin teaches (Title, System And Method For Ordering Of Data Transferred Over Multiple Channels) 
An endpoint (Fig.2, source 12) configured to generate collective communication primitives for performing computations in a network (Fig.2 and Col.2: Line 56 – 57, generation of data packets at source 12; Line 63 – 65, data source provides the data in packet form for transfer by source request channel controller 22. Fig.1 and Col.2: Line 24 – 29, Data packets are transferred over multiple request channels 14 through a network 16 to a destination 18. Destination 18 processes the data packets received over multiple request channels 14 and provides appropriate response packets to source 12 over multiple response channels 20 through network 16. Here, the process of data transfer is a collective communication primitives), the endpoint comprising: 
a network interface (Fig.1 and Fig.2, one of multiple request channels 14); and 
a wave controller (Fig.2, request channel controller 22) connected to the network interface and configured to:
enable one or more collective communication primitives for a wave to be injected into a network via the network interface (as mentioned above, the process of data transfer is a collective communication primitives for a wave (i.e. a plurality of communications) to be injected into network 16), 
allocate a counter (Fig.2, credit counter unit 28) configured to count a number of responses corresponding to the one or more collective communication primitives received (Fig.2 and Col.2: Line 63 – 65, data source provides data in packet form for transfer by source request channel controller 22; Col.3: Line 13 – 15, credit counter unit 28 indicate that a credit was used in transferring the data packet over the selected one of the multiple request channels 14; Col.3: Line 19 – 24, Credit counter unit 28 provides a flow control indication to the data source to control the amount of data provided by the data source; As long as the number of credits is above a desired threshold value, the flow control indication informs the data source that it continues to provide data. Here, Credit counter unit 28 works as a counter in the source 12/ endpoint and transferring of the data packet is considered as responses corresponding collective communication primitives. Therefore, the counter counts number of responses corresponding to the one or more collective communication primitives and the request channel controller 22/ wave controller provides/  allocates data packets) from the network via the network interface (Col.3: Line 4 – 6, source request channel controller 22 transfers the data packet onto a selected one of multiple request channels 14);
wherein each collective communication primitive comprises a data packet that specifies an in-network operation (as mentioned above, transferring of the data packet is considered as collective communication primitives. Regarding Fig.1, data packets are transferred between source and destination via network; therefore, each collective communication primitive comprises a data packet that specifies an in-network operation).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Li as mentioned above and further incorporate the teaching of Martin. The motivation for doing so would have been to provide a system and method for ordering data transferred over multiple channels that substantially eliminate or greatly reduce disadvantages and problems associated with conventional data transfer techniques (Martin, Col.1: Line 43 – 47 and 56 – 65).
The combination of Li and Martin does not specifically teach
the in-network operation comprises a computation performed in a network device connected between two or more endpoints in the network, and the computation is based on a plurality of values received from at least two of the two or more endpoints.
However, Ziegler teaches (Abstract, A credit-based method for controlling data communications in a computer system)
wherein each collective communication primitive comprises a data packet that specifies an in-network operation (Fig.1A and [0018], Backplane fabric and nodes of system 100 are generally configured to switch packets from ingress node to an egress node. Here, transfer of packets is a collective communication primitive), the in-network operation comprises a computation performed in a network device  (Fig.1A, fabric chip 30) connected between two or more endpoints (Fig.1A and [0027], Fabric chip 30 is operatively coupled to node chip 10, node chip 20, node chip 40, and node chip 50; Switch fabric 32 is configured to forward packets from a fabric ingress port to a fabric egress port of switch fabric 32.. Here, node chips are considered as endpoints) in the network (Fig.1A, network system 100), and the computation is based on a plurality of values received from at least two of the two or more endpoints (Fig.1A and [0018], a packet includes data that moves between the same or different nodes across the fabric and is regulated by the credit-based flow control; this includes network data packets. [0029], Fabric chip 30 includes a credit manager 31 which is configured to validate one or more credit flows as a producer and/or consumer; In credit flow, fabric chip 30 is at the receiving end of the communication channel between node chip 10 and fabric chip 30. Here, credit based flow control is a computation operation between the fabric chip/ network device and the endpoints. The computation is based on a plurality of received credits/ values).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Li and Martin as mentioned above and further incorporate the teaching of Ziegler. The motivation for doing so would have been to provide a credit-based method for controlling data communications that detect errors interfering with credit-based flow control in a timely manner by consistency checking for the credit-based flow, and doing so without impacting the normal operation of the flow in a communication channel (Ziegler, Abstract and [0014]).

(Currently Amended) Regarding claim 11, combination of Li,  Martin and Ziegler teaches all the features with respect to claim 10 as outlined above.
Li does not specifically teach
a network on a chip (NoC) connected to the network interface; and 
an offload engine connected to the NoC and configured to generate the one or more collective communication primitives for the wave and transmit the one or more collective communication primitives to the NoC, 
wherein the offload engine is a hardware unit that includes at least one counter storing a credit value, and wherein the offload engine determines whether to inject the one or more collective communication primitives into the network based on available credits, and wherein the offload engine is the requesting entity.
However, Martin teaches
a network on a chip (NoC) (Fig.2, source 12 is considered as a NoC, as it comprises different processing/ control units) connected to the network interface (Fig.1 and Fig.2, one of multiple request channels 14); and 
an offload engine (Fig.2, data source) connected to the NoC and configured to generate the one or more collective communication primitives for the wave (Fig.2 and Col.2: Line 63 – 65, data source provides data in packet form for transfer) and transmit the one or more collective communication primitives to the NoC (Fig.2 and Col.3: Line 19 – 24, Credit counter unit 28 provides a flow control indication to the data source to control the amount of data provided by the data source; As long as the number of credits is above a desired threshold value, the flow control indication informs the data source that it continues to provide data. Here, the data source works as an offload engine as it controls the flow of data packets), 
wherein the offload engine is a hardware unit  (Fig.2 and Col.2: Line 30 – 31, source 12 is a node with one or more processors generating data packets) that includes at least one counter storing a credit value (Fig.2, credit counter unit 28. Col. 3; Line 15 – 16, Credit counter unit 28 is initialized with a number of credits by a reset signal from the data source; The number of credits is decremented after transfer of each data packet from source request channel controller 22. Therefore, the counter 28 stores credit value), and wherein the offload engine determines whether to inject the one or more collective communication primitives into the network based on available credits (Col.3: Line 15 – 19, Credit counter unit 28 is initialized with a number of credits by a reset signal from the data source. The number of credits is decremented after transfer of each data packet from source request channel controller 22. Col.3: Line 24 – 27, If the number of credits falls below the desired threshold value, the flow control indication informs the data source to cease providing data until the desired threshold value is again exceeded. Therefore, data source/ offload engine determines whether to inject the one or more collective communication primitives into the network based on available credits), and wherein the offload engine is the requesting entity (as mentioned, the data source/ offload engine initialize credits; therefore, it is obvious to consider the offload engine as a demanding/ requesting entity).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Li,  Martin and Ziegler as mentioned claim 10 and further incorporate the teaching of Martin. The motivation for doing so would have been to provide a system and method for ordering data transferred over multiple channels that substantially eliminate or greatly reduce disadvantages and problems associated with conventional data transfer techniques (Martin, Col.1: Line 43 – 47 and 56 – 65).

(Currently Amended) Regarding claims 2 and 12, combination of Li,  Martin and Ziegler teaches all the features with respect to claims 1 and 11, respectively as outlined above.
Li does not specifically teach
wherein the wave includes a plurality of collective communication primitives, and a size of the wave is determined by an offload engine based on a number of collective communication primitives associated with an offload request and a maximum size of a wave.
However, Martin teaches
wherein the wave includes a plurality of collective communication primitives (as mentioned above, the wave is a plurality of communications), and a size of the wave is determined by an offload engine (Fig.2 and Col.3: Line 19 – 24, Credit counter unit 28 provides a flow control indication to the data source to control the amount of data provided by the data source; As long as the number of credits is above a desired threshold value, the flow control indication informs the data source that it continues to provide data. Here, the data source works as an offload engine as it controls the flow of data packets. The plurality of transfers/ communication (i.e. wave) is the size of the wave) based on a number of collective communication primitives associated with an offload request and a maximum size of the wave (Col.3: Line 15 – 19, Credit counter unit 28 is initialized with a number of credits by a reset signal from the data source. The number of credits is decremented after transfer of each data packet from source request channel controller 22. Col.3: Line 24 – 27, If the number of credits falls below the desired threshold value, the flow control indication informs the data source to cease providing data until the desired threshold value is again exceeded. Therefore, data source/ offload engine determines whether to inject the one or more collective communication primitives into the network based on available credits. Here, the initial credit number is the maximum size of a wave and credit initiation process is an offload request).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Li,  Martin and Ziegler as mentioned claims 1 and 11 and further incorporate the teaching of Martin. The motivation for doing so would have been to provide a system and method for ordering data transferred over multiple channels that substantially eliminate or greatly reduce disadvantages and problems associated with conventional data transfer techniques (Martin, Col.1: Line 43 – 47 and 56 – 65).

Regarding claims 3 (Original) and 13 (Currently Amended), combination of Li, Martin and Ziegler teaches all the features with respect to claims 1 and 10, respectively as outlined above.
Li further teaches
wherein the wave controller includes a counter (Fig.1 and [0019], slave module 110 includes a counter).
Li does not specifically teach
wherein the wave controller includes a counter register that stores a plurality of counters corresponding to a plurality of waves that can be injected into the network sequentially such that the plurality of waves are distributed to endpoints of the network simultaneously.
However, Martin teaches
a plurality of waves that can be injected into the network sequentially (Fig.2 and Col.3: Line 1 – 6, The sequence number is used by destination 18 in order to re-order the received data packets into the proper sequence. Upon inserting a sequence number into a data packet, source request channel controller 22 transfers the data packet onto a selected one of multiple request channels 14. Therefore, the data packets are injected into the network sequentially).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Li and Martin as mentioned claims 1 and 10 and further incorporate the teaching of Martin. The motivation for doing so would have been to provide a system and method for ordering data transferred over multiple channels that substantially eliminate or greatly reduce disadvantages and problems associated with conventional data transfer techniques (Martin, Col.1: Line 43 – 47 and 56 – 65).
The combination of Li and Martin does not specifically teach
wherein the wave controller includes a counter register that stores a plurality of counters such that the plurality of waves are distributed to endpoints of the network simultaneously.
However, Ziegler teaches 
wherein the wave controller includes a counter register (Fig.1A and [0032], credit manager 12) that stores a plurality of counters ([0032], One or more credit counters are maintained by credit manager 12) corresponding to a plurality of waves that can be injected into the network such that the plurality of waves are distributed to endpoints of the network simultaneously ([0058], Each credit counter is initialized with the number of credits allocated on a per-resource and per-producer basis. As packets are sent from the producer or received by the consumer, the credit counter associated with the producer and the resource is decremented by a number of credits corresponding to the size of a packet. Since, each producer is associated with a counter Therefore, the plurality of waves are distributed simultaneously to the consumers/ endpoints).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Li, Martin and Ziegler as mentioned in claims 1 and 10 and further incorporate the teaching of Ziegler. The motivation for doing so would have been to provide a credit-based method for controlling data communications that detect errors interfering with credit-based flow control in a timely manner by consistency checking for the credit-based flow, and doing so without impacting the normal operation of the flow in a communication channel (Ziegler, Abstract and [0014]).

Regarding claims 6 (Original) and 16 (Currently Amended), combination of Li, Martin and Ziegler teaches all the features with respect to claims 1 and 10, respectively as outlined above.
Li does not specifically teach
wherein the collective communication primitive specifies a reduction operation performed by a network entity and configured to reduce a plurality of values from two or more endpoints associated with the collective communication primitive based on a specified operator.
However, Martin teaches
wherein the collective communication primitive specifies a reduction operation performed by a network entity (Col.3: Line 15 – 19, Credit counter unit 28 is initialized with a number of credits by a reset signal from the data source. The number of credits is decremented after transfer of each data packet from source request channel controller 22. Here, credits decrement is considered as a reduction operation) and configured to reduce a plurality of values from endpoint associated with the collective communication primitive based on a specified operator (Col.3: Line 24 – 27, If the number of credits falls below the desired threshold value, the flow control indication informs the data source to cease providing data until the desired threshold value is again exceeded. Here, the collective communication primitives/ data packets values are reduced in the source/ endpoint based on credit count (specific operation)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of combination of Li and Martin as mentioned claims 1 and 10 and further incorporate the teaching of Martin. The motivation for doing so would have been to provide a system and method for ordering data transferred over multiple channels that substantially eliminate or greatly reduce disadvantages and problems associated with conventional data transfer techniques (Martin, Col.1: Line 43 – 47 and 56 – 65).
The combination of Li and Martin does not specifically teach
two or more endpoints.
However, Ziegler teaches
a network entity (Fig.1A and [0018], fabric chip 30) and two or more endpoints (Fig.1A and [0018], node chip 10, a node chip 20, a node chip 40, a node chip 50) associated with the collective communication primitive based on a specified operator ([0018], a packet includes data that moves between the same or different nodes across the fabric and is regulated by credit-based flow control. Here, the packet/ data are transferred (i.e. communication primitive) based on the credit-based flow control (i.e. specified operator)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Li, Martin and Ziegler as mentioned above and further incorporate the teaching of Ziegler. The motivation for doing so would have been to provide a credit-based method for controlling data communications that detect errors interfering with credit-based flow control in a timely manner by consistency checking for the credit-based flow, and doing so without impacting the normal operation of the flow in a communication channel (Ziegler, Abstract and [0014]).

(Currently Amended) Regarding claim 18, Li teaches (Title, RING BUS AND CREDIT ALLOCATION METHOD) to perform a series of steps comprising:
receiving, a credit request (Fig.1 and [0027], slave module 110 receive a credit request signal provided by the one of the master modules 120_1-120_N) for one or more credits to be allocated to the requesting entity (Fig.1 and [0007], master module corresponding to the node identity has a credit request. Therefore, the master module is a requesting entity; [0027], the credit allocation method correctly and fairly allocates the credit), wherein the one or more credits enable one or more collective communication primitives ([0007], a credit signal by slave module; credit signal according to an injection table or a state table; transmitting the credit signal to the master module corresponding to the node identity through a ring path according to the node identity by the slave module. Here, collective communication is performed between the slave module and a master module because of credit; therefore, the one or more credits enable one or more collective communication primitives);
allocating a counter configured to count (Fig.1 and [0019], slave module 110 includes a counter and a pointer to sequentially point the node ID of the credit signal CS to the IDs in the injection table 111 or the state table 112); and 
transmit the one or more credits to the requesting entity (Fig.1 and [0033], the slave module 110 correctly and fairly allocates the credit of the credit signal to the master modules 120_1-120_N. Therefore, one or more credits are transmitted to the requesting entity).
Li does not specifically teach
A non-transitory computer readable media storing instruction that, when executed by a processor, cause the processor to perform:
enable one or more collective communication primitives for a wave to be injected into a network,
count a number of responses corresponding to the one or more collective communication primitives received from the network;
wherein each collective communication primitive comprises a data packet that specifies an in-network operation.
However, Martin teaches (Title, System And Method For Ordering Of Data Transferred Over Multiple Channels) 
A non-transitory computer readable media storing instruction that, when executed by a processor (Col.1: Line 13 – 15, invention relates in general to computer information processing and more particularly to a system and method for ordering data transferred over multiple channels), cause the processor to perform a series of steps comprising:
enable one or more collective communication primitives for a wave to be injected into a network (Fig.1 and Col.2: Line 24 – 29, Data packets are transferred over multiple request channels 14 through a network 16 to a destination 18. Destination 18 processes the data packets received over multiple request channels 14 and provides appropriate response packets to source 12 over multiple response channels 20 through network 16. Here, the process of data transfer is a collective communication primitives for a wave (i.e. a plurality of communications) to be injected into network 16);
allocating a counter (Fig.2, credit counter unit 28) configured to count a number of responses corresponding to the one or more collective communication primitives received from the network (Fig.2 and Col.2: Line 63 – 65, data source provides data in packet form for transfer by source request channel controller 22; Col.3: Line 13 – 15, credit counter unit 28 indicate that a credit was used in transferring the data packet over the selected one of the multiple request channels 14; Col.3: Line 19 – 24, Credit counter unit 28 provides a flow control indication to the data source to control the amount of data provided by the data source; As long as the number of credits is above a desired threshold value, the flow control indication informs the data source that it continues to provide data. Here, Credit counter unit 28 works as a counter in the source 12/ endpoint and transferring of the data packet is considered as responses corresponding collective communication primitives. Therefore, the counter counts number of responses corresponding to the one or more collective communication primitives);
wherein each collective communication primitive comprises a data packet that specifies an in-network operation (as mentioned above, transferring of the data packet is considered as collective communication primitives. Regarding Fig.1, data packets are transferred between source and destination via network; therefore, each collective communication primitive comprises a data packet that specifies an in-network operation).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Li as mentioned above and further incorporate the teaching of Martin. The motivation for doing so would have been to provide a system and method for ordering data transferred over multiple channels that substantially eliminate or greatly reduce disadvantages and problems associated with conventional data transfer techniques (Martin, Col.1: Line 43 – 47 and 56 – 65).
The combination of Li and Martin does not specifically teach
the in-network operation comprises a computation performed in a network device connected between two or more endpoints in the network, and the computation is based on a plurality of values received from at least two of the two or more endpoints.
However, Ziegler teaches (Abstract, A credit-based method for controlling data communications in a computer system)
wherein each collective communication primitive comprises a data packet that specifies an in-network operation (Fig.1A and [0018], Backplane fabric and nodes of system 100 are generally configured to switch packets from ingress node to an egress node. Here, transfer of packets is a collective communication primitive), the in-network operation comprises a computation performed in a network device  (Fig.1A, fabric chip 30) connected between two or more endpoints (Fig.1A and [0027], Fabric chip 30 is operatively coupled to node chip 10, node chip 20, node chip 40, and node chip 50; Switch fabric 32 is configured to forward packets from a fabric ingress port to a fabric egress port of switch fabric 32.. Here, node chips are considered as endpoints) in the network (Fig.1A, network system 100), and the computation is based on a plurality of values received from at least two of the two or more endpoints (Fig.1A and [0018], a packet includes data that moves between the same or different nodes across the fabric and is regulated by the credit-based flow control; this includes network data packets. [0029], Fabric chip 30 includes a credit manager 31 which is configured to validate one or more credit flows as a producer and/or consumer; In credit flow, fabric chip 30 is at the receiving end of the communication channel between node chip 10 and fabric chip 30. Here, credit based flow control is a computation operation between the fabric chip/ network device and the endpoints. The computation is based on a plurality of received credits/ values).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Li and Martin as mentioned above and further incorporate the teaching of Ziegler. The motivation for doing so would have been to provide a credit-based method for controlling data communications that detect errors interfering with credit-based flow control in a timely manner by consistency checking for the credit-based flow, and doing so without impacting the normal operation of the flow in a communication channel (Ziegler, Abstract and [0014]).

(Currently Amended) Regarding claim 19, combination of Li, Martin and Ziegler teaches all the features with respect to claim 18 as outlined above.
The combination of Li and Martin does not specifically teach
wherein the counter is stored in a counter register that stores a plurality of counters corresponding to a plurality of waves that can be simultaneously injected into the network.
However, Ziegler teaches 
wherein the counter is stored in a counter register (Fig.1A and [0032], credit manager 12) that stores a plurality of counters ([0032], One or more credit counters are maintained by credit manager 12) corresponding to a plurality of waves that can be injected into the network such that the plurality of waves are distributed to endpoints of the network simultaneously ([0058], Each credit counter is initialized with the number of credits allocated on a per-resource and per-producer basis. As packets are sent from the producer or received by the consumer, the credit counter associated with the producer and the resource is decremented by a number of credits corresponding to the size of a packet. Since, each producer is associated with a counter Therefore, the plurality of waves are distributed simultaneously to the consumers/ endpoints).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Li, Martin and Ziegler as mentioned claim 18 and further incorporate the teaching of Ziegler. The motivation for doing so would have been to provide a credit-based method for controlling data communications that detect errors interfering with credit-based flow control in a timely manner by consistency checking for the credit-based flow, and doing so without impacting the normal operation of the flow in a communication channel (Ziegler, Abstract and [0014]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dan et al. (Dan hereinafter referred to Dan) (US 5,561,637 A) in view of Martin and further in view of Ziegler.

(Currently Amended) Regarding claim 21, Dan teaches a method (Abstract, A system and method for controlling transmission of a data stream by a server to a plurality of clients in a multicast group) of operating an endpoint (Fig.1, client 110), the endpoint coupled to a network (Fig.1, Network 120) that includes a plurality of endpoints (Fig.1, plurality of clients) and a shared address space (Col.2: Line 64 – 67, The identity of the clients in each multicast group is maintained in a data structure (stored in the memory or the disk) which is shared by the session manager and the video player. Here, identity of each client is considered as address associated with each client. Since, the identity of the clients are in the data structure/ memory and the memory is common for all the clients; therefore, it is a shared address space), the method comprising: 
defining one or more multicast regions in the shared address space (as mentioned above, multicast group is maintained in a data structure/ memory); 
enables the endpoint to inject push requests and/or pull requests for addresses included in the one or more multicast regions (Col.2: Line 61 – 63, client pull and server push strategies is to designate a particular client for a given multicast group; Col.3: Line 34 – 35, client pull requests (within a given multicast group). As mentioned above, the IDs of the clients are in the shared address space; therefore, method enables the client/ endpoint to inject pull requests for the addresses).
Dan does not specifically teach
administering an injection policy for the endpoint by issuing at least one credit, thereby limiting an amount of collective communication primitives being simultaneously injected into the network;
wherein each collective communication primitive comprises a data packet that specifies an in-network operation.
However, Martin teaches (Title, System And Method For Ordering Of Data Transferred Over Multiple Channels) 
administering an injection policy for the endpoint (Fig.2, source 12) by issuing at least one credit (Col.3: Line 15 – 17, Credit counter unit 28 is initialized with a number of credits by a reset signal from the data source. Therefore, source 12 issues a credit), thereby limiting an amount of collective communication primitives being simultaneously injected into the network (Fig.2 and Col.2: Line 63 – 65, data source provides data in packet form for transfer by source request channel controller 22; Col.3: Line 13 – 15, credit counter unit 28 indicate that a credit was used in transferring the data packet over the selected one of the multiple request channels 14; Col.3: Line 19 – 24, Credit counter unit 28 provides a flow control indication to the data source to control the amount of data provided by the data source; As long as the number of credits is above a desired threshold value, the flow control indication informs the data source that it continues to provide data. Here, transferring of the data packet is considered as collective communication primitives. Therefore, the flow control indication to the data source limits an amount of collective communication primitives being simultaneously injected into the network);
wherein each collective communication primitive comprises a data packet that specifies an in-network operation (as mentioned above, transferring of the data packet is considered as collective communication primitives. Regarding Fig.1, data packets are transferred between source and destination via network; therefore, each collective communication primitive comprises a data packet that specifies an in-network operation).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Dan as mentioned above and further incorporate the teaching of Martin. The motivation for doing so would have been to provide a system and method for ordering data transferred over multiple channels that substantially eliminate or greatly reduce disadvantages and problems associated with conventional data transfer techniques (Martin, Col.1: Line 43 – 47 and 56 – 65).
The combination of Li and Martin does not specifically teach
the in-network operation comprises a computation performed in a network device connected between two or more endpoints in the network, and the computation is based on a plurality of values received from at least two of the two or more endpoints.
However, Ziegler teaches (Abstract, A credit-based method for controlling data communications in a computer system)
wherein each collective communication primitive comprises a data packet that specifies an in-network operation (Fig.1A and [0018], Backplane fabric and nodes of system 100 are generally configured to switch packets from ingress node to an egress node. Here, transfer of packets is a collective communication primitive), the in-network operation comprises a computation performed in a network device  (Fig.1A, fabric chip 30) connected between two or more endpoints (Fig.1A and [0027], Fabric chip 30 is operatively coupled to node chip 10, node chip 20, node chip 40, and node chip 50; Switch fabric 32 is configured to forward packets from a fabric ingress port to a fabric egress port of switch fabric 32.. Here, node chips are considered as endpoints) in the network (Fig.1A, network system 100), and the computation is based on a plurality of values received from at least two of the two or more endpoints (Fig.1A and [0018], a packet includes data that moves between the same or different nodes across the fabric and is regulated by the credit-based flow control; this includes network data packets. [0029], Fabric chip 30 includes a credit manager 31 which is configured to validate one or more credit flows as a producer and/or consumer; In credit flow, fabric chip 30 is at the receiving end of the communication channel between node chip 10 and fabric chip 30. Here, credit based flow control is a computation operation between the fabric chip/ network device and the endpoints. The computation is based on a plurality of received credits/ values).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Li and Martin as mentioned above and further incorporate the teaching of Ziegler. The motivation for doing so would have been to provide a credit-based method for controlling data communications that detect errors interfering with credit-based flow control in a timely manner by consistency checking for the credit-based flow, and doing so without impacting the normal operation of the flow in a communication channel (Ziegler, Abstract and [0014]).


Allowable Subject Matter
Claims 4, 8, 14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474